         Case 1:18-cr-00333-JGK Document 182 Filed 11/26/19 Page 1 of 2
            Case 1:18-cr-00333-JGK Document 151 Filed 11/26/19 Page 1 of 2




vVILLKIE Ei\RR & GALLAGHER111'                                                                                                                                                    787 Seventh i\\·cnuc
                                                                                                                                                                                  New York, '.'\Y 10019-6(}l)l)
                                                                                                                                -~         -        - - ••• _                   .•T(;l.; 212 728 SUUO


                                                                                                        .1 ,1
                                                                                                        • ";[,;;:;~               --);\)--:-:.---- ··--·r;,,:-:zt2'.'28S\\\
                                                                                                        ,       4. ~   '--   Ul

                                                                                                       ~ Tll!C.JhC'
                                                                                                       1. -- ...... .- . !f _, ...             n·-
                                                                                                                                               '

                                                                                                        ~If..- r-r'l"·--·~:--1                      ·r     ,\'       ~-
                                                                                                        ' l -'L·-· -            .a.   '~           <1~ _         -        .

                                                                                                       ''• j""\f"·(_" .. -·-.                                                                  i


                                                                                                       :1~~·.:-~ :-. c .. ~ ~i-iJl6/J_OJJ:
November 26. 2019

VIA ECF

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007-1312
                                                                           I/ /;z~ j JJohn G. l(oe1t1, U.-0.D.J.

Re:     United States v. Ak>hav Aiyer, 18-CR-0033:\ (JGK)

Dear Judge Koeltl:

We represent Defendant Akshay Aiyer in the abov(:-refercnced action and write to respectfully request
a 14-day extension of' time to file a renewed motion for a judgment of acquittal under Federal Rule of'
Criminal Procedure 29 ("Rule 29") and a motion fer a new trial under Federal Ruic of Criminal
Procedure 33 ("Rule 33"). The requested extension yields a proposed deadline ofDeeembcr 18, 2019.

Federal Rules of Criminal Procedure 29 and 33 provide that a renewed motion for a judgment of
acquittal and a motion for a new trial, respectively, must be filed within 14 days alter the verdict. See
Fed. R. Crim. P. 29; Fed. R. Crim. P. 33. As the C•rnrt itself contemplated (see Tr. 2190:4-23), Federal
Rule of Criminal Procedure 45(b), "Extending Time," provides that the Court may grant an extension
of this time period "for good cause ... on a party's motion made before the originally prescribed or
previously extended time expired." Fed. R. Crim. P. 45(b).

In this case, the 14-day period following the verdict, which ends on December 4, 2019, includes the
Thanksgiving holiday. In light of the holiday and in order to best prepare the post-trial briefing, we
rcspectfolly request an extension of time to file the Rule 29 and Rule 33 motions by December 18,
2019.

We have conferred with the Government, and they do not oppose this extension. The Government
requests that their papers opposing the Rule 29 and/or Rule 33 motion be due on January 24, 2020, and
the defense agrees to this request.




            :\i \\ Yu HK   \\'',-\SHl:-.:\(1'())'.;      JIOL'S'J (IN     P:\lU~    l.tl\:[)(l]'.:   !·R.-\!'KH'RT      Bltl'SSF.i_S                  .\[IL.~\I               Ro~ll

                                                ::i   alJi;ir1cc· \\Ith Dickson \lmr•• \X'.S., London and Ed111bm-_.:h
             Case 1:18-cr-00333-JGK Document 182 Filed 11/26/19 Page 2 of 2
               Case 1:18-cr-00333-JGK Document 151 Filed 11/26/19 Page 2 of 2




 Respectfully submitted,




!s/ Martin Klotz
Martin Klotz


cc: All Counsel of Record (via ECF)




32127328.3
